

114 S3543 IS: Stability and Democracy for Ukraine Act
U.S. Senate
2016-12-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 3543IN THE SENATE OF THE UNITED STATESDecember 9, 2016Mr. Menendez (for himself, Mr. Coons, Mr. Durbin, and Mrs. Shaheen) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo contain, reverse, and deter Russian aggression in Ukraine, to assist Ukraine’s democratic
			 transition, and for other purposes.
	
		1.Short title and table of contents
 (a)Short titleThis Act may be cited as the Stability and Democracy for Ukraine Act or STAND for Ukraine Act. (b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title and table of contents.Sec. 2. Statements of policy.Title I—Crimea Annexation NonrecognitionSec. 101. United States policy against recognition of territorial changes effected by force alone.Sec. 102. Prohibitions against United States recognition of the Russian Federation’s annexation of
			 Crimea.Sec. 103. Determinations and codification of sanctions under Executive Order No. 13685.Title II—Sanctions provisionsSec. 201. Prohibiting certain transactions with foreign sanctions evaders and serious human rights
			 abusers with respect to the Russian Federation.Sec. 202. Report on certain foreign financial institutions.Sec. 203. Requirements relating to transfers of defense articles and defense services to the
			 Russian Federation.Title III—Other mattersSec. 301. Strategy to respond to Russian Federation-supported information and propaganda efforts
			 directed toward Russian-speaking communities in countries bordering the
			 Russian Federation.Sec. 302. Cost limitation.Sec. 303. Sunset.
			2.Statements of policy
 (a)In generalIt is the policy of the United States to further assist the Government of Ukraine in restoring its sovereignty and territorial integrity to contain, reverse, and deter Russian aggression in Ukraine. That policy shall be carried into effect, among other things, through a comprehensive effort, in coordination with allies and partners of the United States where appropriate, that includes sanctions, diplomacy, and assistance, including lethal defensive weapons systems, for the people of Ukraine intended to enhance their ability to consolidate a rule of law-based democracy with a free market economy and to exercise their right under international law to self-defense.
 (b)Additional statement of policyIt is further the policy of the United States— (1)to use its voice, vote, and influence in international fora to encourage others to provide assistance that is similar to assistance described in subsection (a) to Ukraine; and
 (2)to ensure that any relevant sanctions relief for the Russian Federation is contingent on timely, complete, and verifiable implementation of the Minsk Agreements, especially the restoration of Ukraine’s control of the entirety of its eastern border with the Russian Federation in the conflict zone.
				ICrimea Annexation Nonrecognition
 101.United States policy against recognition of territorial changes effected by force aloneBetween the years of 1940 and 1991, the United States did not recognize the forcible incorporation and annexation of the three Baltic States of Lithuania, Latvia, and Estonia into the Soviet Union under a policy known as the Stimson Doctrine.
			102.Prohibitions against United States recognition of the Russian Federation’s annexation of Crimea
 (a)In generalIn accordance with United States policy enumerated in section 101, no Federal department or agency should take any action or extend any assistance that recognizes or implies any recognition of the de jure or de facto sovereignty of the Russian Federation over Crimea, its airspace, or its territorial waters.
 (b)Documents portraying crimea as part of russian federationIn accordance with United States policy enumerated in section 101, the Government Printing Office should not print any map, document, record, or other paper of the United States portraying or otherwise indicating Crimea as part of the territory of the Russian Federation.
				103.Determinations and codification of sanctions under Executive Order No. 13685
				(a)Determinations
 (1)In generalNot later than 90 days after the date of the enactment of this Act, the President shall submit to the appropriate congressional committees a report that contains the assessment described in paragraph (2).
 (2)Assessment describedThe assessment described in this paragraph is— (A)a review of each person designated pursuant to Executive Order No. 13660 (March 6, 2014; 79 Fed. Reg. 13493; relating to blocking property of certain persons contributing to the situation in Ukraine) or Executive Order No. 13661 (March 16, 2014; 79 Fed. Reg. 15535; relating to blocking property of additional persons contributing to the situation in Ukraine); and
 (B)a determination as to whether any such person meets the criteria for designation pursuant to Executive Order No. 13685 (December 19, 2014; 79 Fed. Reg. 77357; relating to blocking property of certain persons and prohibiting certain transactions with respect to the Crimea region of Ukraine).
 (3)FormThe assessment required by paragraph (2) shall be submitted in unclassified form but may contain a classified annex.
 (b)CodificationUnited States sanctions provided for in Executive Order No. 13685, as in effect on the day before the date of the enactment of this Act, shall remain in effect until the date on which the President submits to the appropriate congressional committees a certification described in subsection (c).
 (c)CertificationA certification described in this subsection is a certification of the President that Ukraine’s sovereignty over Crimea has been restored.
 (d)Rule of constructionNothing in this section shall be construed to restrict the authority of the President to impose additional United States sanctions with specific respect to the Russian Federation’s occupation of Crimea pursuant to Executive Order No. 13685.
 (e)Appropriate congressional committeesIn this section, the term appropriate congressional committees means— (1)the Committee on Foreign Affairs, the Committee on Financial Services, and the Committee on Ways and Means of the House of Representatives; and
 (2)the Committee on Foreign Relations, the Committee on Banking, Housing, and Urban Affairs, and the Committee on Finance of the Senate.
					IISanctions provisions
			201.Prohibiting certain transactions with foreign sanctions evaders and serious human rights abusers
			 with respect to the Russian Federation
 (a)In generalThe Support for the Sovereignty, Integrity, Democracy, and Economic Stability of Ukraine Act of 2014 (Public Law 113–95; 22 U.S.C. 8901 et seq.) is amended by adding at the end the following new sections:
					
						10.Prohibiting certain transactions with foreign sanctions evaders with respect to the Russian
			 Federation
 (a)In generalThe President is authorized to impose with respect to a foreign person the sanctions described in subsection (b) if the President determines that the foreign person knowingly—
 (1)has materially violated, attempted to violate, conspired to violate, or caused a violation of any license, order, regulation, or prohibition contained in, or issued pursuant to any covered Executive order; or
 (2)has facilitated significant deceptive or structured transactions for or on behalf of any person subject to United States sanctions concerning the Russian Federation.
								(b)Sanctions described
 (1)In generalThe sanctions described in this subsection are the exercise of all powers granted to the President by the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) to the extent necessary to block and prohibit all transactions in all property and interests in property of a person determined by the President to be subject to subsection (a) if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person.
 (2)PenaltiesA person that violates, attempts to violate, conspires to violate, or causes a violation of paragraph (1) or any regulation, license, or order issued to carry out that paragraph shall be subject to the penalties set forth in subsections (b) and (c) of section 206 of the International Emergency Economic Powers Act (50 U.S.C. 1705) to the same extent as a person that commits an unlawful act described in subsection (a) of that section.
 (c)WaiverThe President may waive the application of sanctions under subsection (b) on a case-by-case for a period of not more than 120 days, and may renew that waiver for additional periods of not more than 120 days with respect to a person if the President determines that such a waiver is in the national interests of the United States and on or before the date on which the waiver takes effect, submits to the appropriate congressional committees a notice of and justification for the waiver.
 (d)Implementation authorityThe President may exercise all authorities provided to the President under sections 203 and 205 of the International Emergency Economic Powers Act (50 U.S.C. 1702 and 1704) for purposes of carrying out this section.
 (e)Regulatory authorityThe President shall issue such regulations, licenses, and orders as are necessary to carry out this section.
 (f)DefinitionsIn this section: (1)Appropriate congressional committeesThe term appropriate congressional committees means—
 (A)the Committee on Foreign Affairs, the Committee on Financial Services, and the Committee on Ways and Means of the House of Representatives; and
 (B)the Committee on Foreign Relations, the Committee on Banking, Housing, and Urban Affairs, and the Committee on Finance of the Senate.
 (2)Covered executive orderThe term covered Executive order means any of the following: (A)Executive Order No. 13660 (March 6, 2014; 79 Fed. Reg. 13493; relating to blocking property of certain persons contributing to the situation in Ukraine).
 (B)Executive Order No. 13661 (March 16, 2014; 79 Fed. Reg. 15535; relating to blocking property of additional persons contributing to the situation in Ukraine).
 (C)Executive Order No. 13685 (December 19, 2014; 79 Fed. Reg. 77357; relating to blocking property of certain persons and prohibiting certain transactions with respect to the Crimea region of Ukraine).
 (3)Foreign personThe term foreign person has the meaning given such term in section 595.304 of title 31, Code of Federal Regulations, as in effect on the date of the enactment of this Act.
 (4)StructuredThe term structured, with respect to a transaction, has the meaning given the term structure in paragraph (xx) of section 1010.100 of title 31, Code of Federal Regulations. (5)United states personThe term United States person has the meaning given such term in section 589.312 of title 31, Code of Federal Regulations, as in effect on the date of the enactment of this Act.
								11.Prohibiting certain transactions in areas controlled by the Russian Federation
 (a)In generalThe President is authorized to impose with respect to a foreign person the sanctions described in subsection (b) if the President determines that the foreign person, based on credible information—
 (1)is responsible for, complicit in, or responsible for ordering, controlling, or otherwise directing, the commission of serious human rights abuses in any territory forcibly occupied or otherwise controlled by the Government of the Russian Federation;
 (2)has materially assisted, sponsored, or provided financial, material, or technological support for, or goods or services to, a foreign person that is responsible for, complicit in, or responsible for ordering, controlling, or otherwise directing, the commission of serious human rights abuses in any territory forcibly occupied or otherwise controlled by the Government of the Russian Federation; or
 (3)is owned or controlled by a foreign person, or has acted or purported to act for or on behalf of, directly or indirectly, a foreign person, that is responsible for, complicit in, or responsible for ordering, controlling, or otherwise directing, the commission of serious human rights abuses in any territory forcibly occupied or otherwise controlled by the Government of the Russian Federation.
								(b)Sanctions described
 (1)In generalThe sanctions described in this subsection are the exercise of all powers granted to the President by the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.), without regard to section 202 of such Act, to the extent necessary to block and prohibit all transactions in all property and interests in property of a person determined by the President to be subject to subsection (a) if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person.
 (2)PenaltiesA person that violates, attempts to violate, conspires to violate, or causes a violation of paragraph (1) or any regulation, license, or order issued to carry out that paragraph shall be subject to the penalties set forth in subsections (b) and (c) of section 206 of the International Emergency Economic Powers Act (50 U.S.C. 1705) to the same extent as a person that commits an unlawful act described in subsection (a) of that section.
 (c)WaiverThe President may waive the application of sanctions under subsection (b) on a case-by-case for a period of not more than 120 days, and may renew that waiver for additional periods of not more than 120 days with respect to a person if the President determines that such a waiver is in the national interests of the United States and on or before the date on which the waiver takes effect, submits to the appropriate congressional committees a notice of and justification for the waiver.
 (d)Implementation authorityThe President may exercise all authorities provided to the President under sections 203 and 205 of the International Emergency Economic Powers Act (50 U.S.C. 1702 and 1704) for purposes of carrying out this section.
 (e)Regulatory authorityThe President shall issue such regulations, licenses, and orders as are necessary to carry out this section.
 (f)DefinitionsIn this section: (1)Appropriate congressional committeesThe term appropriate congressional committees means—
 (A)the Committee on Foreign Affairs, the Committee on Financial Services, and the Committee on Ways and Means of the House of Representatives; and
 (B)the Committee on Foreign Relations, the Committee on Banking, Housing, and Urban Affairs, and the Committee on Finance of the Senate.
 (2)Foreign personThe term foreign person has the meaning given such term in section 595.304 of title 31, Code of Federal Regulations, as in effect on the date of enactment of this section.
 (3)United states personThe term United States person has the meaning given such term in section 589.312 of title 31, Code of Federal Regulations, as in effect on the date of enactment of this section..
 (b)Conforming amendmentSection 2 of the Support for the Sovereignty, Integrity, Democracy, and Economic Stability of Ukraine Act of 2014 (22 U.S.C. 8901) is amended, in the matter preceding paragraph (1), by striking In this Act: and inserting Except as otherwise provided, in this Act:.
 202.Report on certain foreign financial institutionsThe Support for the Sovereignty, Integrity, Democracy, and Economic Stability of Ukraine Act of 2014 (Public Law 113–95; 22 U.S.C. 8901 et seq.) is amended by inserting after section 11 (as added by section 201 of this Act) the following new section:
				
					12.Report on certain foreign financial institutions
 (a)In generalNot later than 90 days after the date of the enactment of this section, the Secretary of State and the Secretary of the Treasury shall jointly submit to the appropriate congressional committees a report on—
 (1)foreign financial institutions that are in direct control of assets owned or controlled by the Government of Ukraine in a manner determined by the Secretary of State and the Secretary of the Treasury to be in violation of the sovereignty, independence, or territorial integrity of Ukraine;
 (2)foreign financial institutions that are directly or indirectly assisting or otherwise aiding the violation of sovereignty, independence, and territorial integrity of Ukraine; and
 (3)foreign financial institutions determined by the Secretary of State and the Secretary of the Treasury to be complicit in illicit financial activity, including money laundering, financing of terrorism, transnational organized crime, or misappropriation of state assets, that are—
 (A)organized under the laws of the Russian Federation; or (B)owned or controlled by a foreign person whose property or interests in property have been blocked pursuant to any covered Executive order.
 (b)FormThe report required to be submitted under this subsection shall be submitted in unclassified form but may include a classified annex.
 (c)DefinitionsIn this section: (1)Appropriate congressional committeesThe term appropriate congressional committees means—
 (A)the Committee on Foreign Affairs, the Committee on Financial Services, the Committee on Ways and Means, and the Committee on the Judiciary of the House of Representatives; and
 (B)the Committee on Foreign Relations, the Committee on Banking, Housing, and Urban Affairs, the Committee on Finance, and the Committee on the Judiciary of the Senate.
 (2)Covered executive orderThe term covered Executive order has the meaning given the term in section 10(f) of this Act.. 203.Requirements relating to transfers of defense articles and defense services to the Russian Federation (a)Statement of policyIt is the policy of the United States to oppose the transfer of defense articles and defense services from any country that is a member of the North Atlantic Treaty Organization (NATO) to, or on behalf of, the Russian Federation, during any period in which the Russian Federation forcibly occupies the territory of Ukraine or of a NATO member country.
 (b)Adoption of NATO policyThe President shall use the voice, vote, and influence of the United States in NATO to seek the adoption of a policy by NATO that is consistent with the policy of the United States specified in subsection (a).
				(c)Monitoring and identification of transfers
 (1)In generalThe President shall direct the heads of the appropriate departments and agencies of the United States to identify those transfers of defense articles and defense services described in subsection (a) that are contrary to the policy of the United States specified in subsection (a).
					(2)Report
 (A)In generalThe President shall submit a written report to the chairmen and ranking members of the appropriate committees of Congress within 5 days of the receipt of information indicating that a transfer described in paragraph (1) has occurred.
 (B)FormThe report required under subparagraph (A) shall be submitted in unclassified form but may include a classified annex.
 (d)DefinitionsIn this section: (1)Appropriate committees of congressThe term appropriate committees of Congress means—
 (A)the Committee on Armed Services, the Committee on Foreign Affairs, and the Permanent Select Committee on Intelligence of the House of Representatives; and
 (B)the Committee on Armed Services, the Committee on Foreign Relations, and the Select Committee on Intelligence of the Senate.
 (2)Defense articles and defense servicesThe terms defense article and defense service have the meanings given such terms in section 47 of the Arms Export Control Act (22 U.S.C. 2794). IIIOther matters 301.Strategy to respond to Russian Federation-supported information and propaganda efforts directed toward Russian-speaking communities in countries bordering the Russian Federation (a)In generalNot later than 60 days after the date of the enactment of this Act, the Secretary of State shall develop and implement a strategy to respond to Russian Federation-supported disinformation and propaganda efforts directed toward persons in countries bordering the Russian Federation.
 (b)Matters To be includedThe strategy required under subsection (a) should include the following: (1)Development of a response to propaganda and disinformation campaigns as an element of the ongoing crisis in Ukraine, specifically—
 (A)assistance in building the capacity of the Ukrainian military to document conflict zones and disseminate information in real time;
 (B)assistance in enhancing broadcast capacity with terrestrial television transmitters in Eastern Ukraine; and
 (C)media training for officials of the Government of Ukraine. (2)Establishment of a partnership with partner governments and private-sector entities to provide Russian language entertainment and news content to broadcasters in Russian-speaking communities bordering the Russian Federation.
 (3)Assessment of the extent of Russian Federation influence in political parties, financial institutions, media organizations, and other entities seeking to exert political influence and sway public opinion in favor of Russian Federation policy across Europe.
 (c)ReportThe Secretary of State shall submit to the appropriate congressional committees a report on the strategy required under subsection (a) and its implementation.
 (d)Appropriate congressional committeesIn this section, the term appropriate congressional committees means— (1)the Committee on Foreign Affairs and the Committee on Armed Services of the House of Representatives; and
 (2)the Committee on Foreign Relations and the Committee on Armed Services of the Senate. 302.Cost limitationNo additional funds are authorized to carry out the requirements of this Act and the amendments made by this Act. Such requirements shall be carried out using amounts otherwise authorized.
 303.SunsetThis Act and the amendments made by this Act shall cease to be effective beginning on the date that is 5 years after the date of the enactment of this Act.